

Exhibit 10.36


AMENDMENT NUMBER ONE TO
SALARY CONTINUATION AGREEMENT


This Amendment Number One is made as of December 30, 2008, to the Salary
Continuation Agreement dated as of June 4, 2008 (the “Agreement”), by and
between Southern Community Bank and Trust and James Hastings (“Executive”).


1.  The Agreement is amended by adding the following Paragraph:


“7.16.   Compliance with ESSA. To the extent that any payment under this
Agreement would constitute a prohibited parachute payment under Section
111(b)(2)(C) of the Emergency Economic Stabilization Act of 2008 (“EESA”), the
Bank agrees to pay Executive an additional payment equal to the prohibited
payment on July 1, 2012, or if later, the earliest date when Section
111(b)(2)(C) of EESA no longer prohibits such payment.  Such payment shall be
made in a single lump sum in cash, without interest.  The Executive may be
entitled to severance payments from multiple agreements and plans with the
Bank.  The Bank, it its sole discretion, shall determine which payments shall be
delayed in order to comply with ESSA.   Notwithstanding anything in this
paragraph to the contrary, the additional amounts due under the Agreement shall
not be paid if the Treasury Department or other governmental agency issues
guidance subsequent to the date of this Agreement that would prohibit such
payment.  A prohibited parachute payment shall be interpreted in a manner that
is consistent with Notice 2008-TAAP, Notice 2008-94 and all other current or
future guidance issued  pursuant to Section 111(b)(2)(C) of EESA or Section
280G(e) of the Internal Revenue Code of 1986, as amended.”


2.  No other terms and conditions of the Agreement are affected by this
Amendment.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.


SOUTHERN COMMUNITY BANK AND TRUST
 
By:
/s/ Jeff T. Clark
 
Jeff T. Clark, President
 

EXECUTIVE
 
/s/ James Hastings
(SEAL)
James Hastings
 


 
 

--------------------------------------------------------------------------------

 
